Citation Nr: 0838147	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to service connection for left knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1960 
to June 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision.. The 
veteran filed a notice of disagreement (NOD) in September 
2005, and the RO issued a statement of the case (SOC) in 
December 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2006.

In his January 2006 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge at the RO (a travel 
board hearing). The requested hearing was scheduled to be 
held in July 2006; the veteran was notified of the hearing 
date and in correspondence dated in June 2006 indicated that 
he intended to appear for the scheduled hearing or would 
contact the RO if he was unable to appear.  However, the 
veteran failed to appear for his hearing, and neither the 
veteran nor his representative has requested that the hearing 
be rescheduled; hence, the veteran's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).

In March 2008, the veteran submitted additional evidence to 
the RO (which was then forwarded to the Board) more than 90 
days after certification of the veteran's claim without a 
waiver of the initial RO consideration of the evidence.  
However, a review of the additional February 2008 VA 
treatment records reveals that it contains the same 
information of VA treatment records already associated with 
the claims file, that is, the veteran currently has 
osteoarthritis of the knees, bilaterally.  Thus, while the 
evidence was not accompanied by a signed waiver of RO 
consideration of the evidence, a remand of these matters for 
such consideration is unnecessary.   See 38 C.F.R. § 20.1304 
(2008).  




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2  Although a single service treatment record shows treatment 
of a right knee sprain during service, no chronic right knee 
disability was shown in service, and there is no medical 
evidence of right knee arthritis within one year of the 
veteran's separation from service.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the veteran's current right 
knee osteoarthritis and service weighs against the claim.

4.  Left knee osteoarthritis was first diagnosed many years 
after the veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between any such current disability and the veteran's 
military service.


CONCLUSION OF LAW

1. The criteria for service connection for right knee 
osteoarthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2. The criteria for service connection for left knee 
osteoarthritis are not met. 38 U.S.C.A. §§ 1101.1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2005 pre-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim. This letter also informed the appellant that he should 
provide the RO with any evidence or information that he may 
have pertaining to his claim. The July 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the notice letter.  Hence, the July 2005 
letter-which meets all four of Pelegrini's content of notice 
requirement-also meets the VCAA's timing of notice 
requirement.

Regarding the Dingess/Hartman notice requirements, the Board 
points out that, in a March post-rating 2006 letter, the RO 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  However, the timing of this 
notice is not shown to prejudice the veteran.  As the Board 
herein denies each claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is  no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records; VA medical records, and 
a May 2005 VA examination report.  Also of record and 
considered in connection with the claims on appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.  

The Board also finds that no further RO action to further 
develop the record is warranted.  In this regard, in an 
October 2008 informal hearing presentation, the veteran's 
representative stated that because the veteran reported he 
was in receipt of Social Security Disability benefits during 
the May 2005 VA examination, a remand was warranted to obtain 
a copy of the decision by the Social Security Administration 
(SSA) and the medical records that provided the basis for 
that decision.  However,  the duty to assist extends to 
obtaining SSA records where they are relevant to the issue 
under consideration.  See, generally, Murinscak v. Derwinski, 
2 Vet. App. 363 (1992).  Here, the Board notes that, during 
the May 2005 VA examination, the veteran reported he was in 
receipt of SSA disability benefits for a back condition.  As 
the SSA are not thus not relevant to the claims for service 
connection involving the right and left knees on appeal, a 
remand to obtain  these records is not warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim. Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006)(rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, the Board finds that 
service connection for left and right knee osteoarthritis is 
not warranted.

The veteran contends that during active military service he 
fell while roller skating and hurt both of his knees and he 
worked in a warehouse, standing on concrete floors, which 
caused his knees to ache. 

Service treatment records (STRs) reflect that the veteran was 
seen on one occasion for complaints of right knee pain after 
falling.  X-rays were normal.  The impression was sprain of 
the posterior cruciate ligament.  There is no evidence of any 
additional complaints, findings, treatment, or diagnosis of a 
left or right knee disability in service.  Furthermore, the 
veteran's May 1964 separation physical examination report and 
contemporaneous self-report was negative for complaints of 
problems with either knee, and the musculoskeletal system and 
lower extremities were evaluated as clinically normal.

Post-service medical records first show that in January 2000, 
the veteran complained of arthritic pain of the knees, and a 
diagnosis of arthritic joint pain was noted.  A November 2000 
VA outpatient record indicates that the veteran has bilateral 
knee osteoarthritis by x-ray.  November 2001 to September 
2002 VA outpatient records reflecting ongoing evaluation and 
treatment for the veteran's osteoarthritis of the knees. A 
November 2004 VA outpatient record reflects an impression of 
osteoarthritis of the knees.   

During a May 2005 VA examination, the veteran reported 
painful bilateral knees for the past ten years, the onset of 
his right knee condition in about 1995.   The examiner noted 
review of the claims file and medical records and that the 
veteran developed bilateral osteoarthritis of the knees.  The 
veteran stated he worked in supply and on concrete daily 
during service and his knees ached at the end of the long, 
hard working days on the concrete.  The examiner noted the 
STR showing a single sprain of the right knee, normal 
radiography, no subsequent problems after initial evaluation 
in October 1963.  The veteran stated that his knee had become 
progressively worse since service.  

The diagnosis was bilateral severe tricompartment 
degenerative joint disease (osteoarthritis).  The examiner 
noted that the veteran has been on Social Security disability 
since 1996 for a back condition. The VA examiner opined that 
severe osteoarthritis of the right knee is less likely as not 
caused by or a result of relatively minor sprain of right 
knee incurred in service. The explained his rationale in that 
the veteran stated that his symptoms had only bothered him 
for the past ten years, and when asked about continuation of 
the injury sustained while on active duty, the veteran only 
addressed the fact that he worked while standing on concrete 
for the period of time assigned doing warehouse work.  The 
examiner furthered that the veteran's diagnosis of 
osteoarthritis of the bilateral knees was clearly documented 
dating back to November 2002.  The VA examiner opined that 
the veteran does have bilateral disease of two major weight-
bearing joints, and for that reason specific etiology of the 
right knee being related to a relatively minor trauma while 
on active duty is not possible.  

Considering the record in light of the above-noted legal 
authority, the Board finds that the criteria for service 
connection for neither disability under consideration are 
met.

As indicated above, although there was one complaint of right 
knee pain in service the first documented symptoms of knee 
arthritis was in a January 2000 VA outpatient record, more 
than 35 years after service.  Clearly, such time period is 
well beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309. Moreover, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

Moreover, as regards the right knee, the Board finds that the 
May 2005 VA examiner's  negative opinion regarding the 
etiology of the veteran's right knee osteoarthritis is 
persuasive, as he had the opportunity to review the claims 
file and examine the veteran, and provided a clear 
explanation of the rationale for the opinion.   See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The Board also notes that there is no 
contrary opinion

Specific to the left knee, none of the medical records 
reflecting a diagnosis of left knee osteoarthritis even 
suggests that there exists a medical nexus between the 
veteran's current left knee disability and the veteran's 
military service, and neither the veteran nor his 
representative has presented or identified any such existing 
medical opinion. 

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and his 
representative's assertions advanced in various written 
statements.  However, to the extent that these assertions are 
advanced to establish a relationship between the veteran's 
right and/or left right knee osteoarthritis disabilities and 
service-the medical matter upon which each claim turns-the 
evidence must fail.  Matters of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, each claim for service 
connection on appeal must be denied.  In arriving at the 
decision to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent, probative evidence does not support either 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for right knee osteoarthritis is denied.

Service connection for left knee osteoarthritis is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


